           Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 1 of 17



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 PRINCE GEORGE’S COUNTY,                                 *
 MARYLAND, et al.,                                       *
                                                         *
          Plaintiffs,                                    *
                                                         *
 v.                                                      *          Civil No. 18-3576 PJM
                                                         *
 WELLS FARGO & CO. et al.,                               *
                                                         *
          Defendants.                                    *


                                    MEMORANDUM OPINION

          Prince George’s County and Montgomery County, Maryland, filed this suit against

Defendants Wells Fargo & Company and related entities1 (collectively “Wells Fargo”) based on

allegations of predatory and discriminatory residential mortgage lending, servicing, and

foreclosure practices in violation of the Fair Housing Act (FHA), 42 U.S.C. §§ 3601 et seq. After

the Court deferred ruling in part on Wells Fargo’s first motion to dismiss, the Counties filed an

amended complaint, and Wells Fargo thereafter filed the present Motion to Dismiss the Amended

Complaint. Having considered the parties’ principal and supplemental briefs and held oral

argument, the Court will GRANT IN PART and DENY IN PART the motion.

                                             I. Background

          The Counties allege that Wells Fargo engaged in predatory lending practices relative to

racial minority communities, in their respective jurisdictions, which they say contributed to the

recent financial crisis, as characterized by mortgage loan delinquencies, defaults, foreclosures, and



      1
      Other Defendants include Wells Fargo Bank, N.A. (a subsidiary of Wells Fargo & Co.), Wells Fargo
Financial, Inc. (previously a subsidiary of Wells Fargo & Co., until it transferred its lending operations to
Wells Fargo Bank), and Wells Fargo “John Doe” Corps. 1–375 (affiliates or subsidiaries of Wells Fargo &
Co. that may be responsible for the conduct alleged in the complaint).
          Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 2 of 17



home vacancies in the Counties, particularly in communities with high concentrations of FHA-

protected minority residents. Am. Compl. ¶¶ 3–4, ECF No. 62. The Counties proceed under both

disparate-impact and disparate-treatment theories and allege both economic and noneconomic

harms.

         The suit proceeds in three counts: count I, disparate impact resulting from Wells Fargo’s

equity-stripping scheme, beginning with loan origination and continuing through servicing and

mortgage foreclosure, id. ¶¶ 443–67; count II, disparate impact based solely on Wells Fargo’s

mortgage servicing and foreclosure practices, id. ¶¶ 468–82; and count III, intentional disparate

treatment throughout the entire equity-stripping scheme, id. ¶¶ 483–93. The Counties allege five

general categories of injuries: (1) foreclosure processing costs, (2) increased cost of municipal

services (i.e., municipal expenditure), (3) economic injuries to the Counties’ tax base, (4) lost

municipal income, and (5) various noneconomic injuries. See Mem. Op. at 2–3, ECF No. 53.

         In its decision on Wells Fargo’s motion to dismiss the original complaint, the Court held

that the Counties had sufficiently pleaded their claims regarding foreclosure processing costs but

found that the alleged noneconomic injuries for money damages were too far removed from the

alleged discriminatory conduct to have been plausibly proximately caused by Wells Fargo. Id. at

17. The Court therefore dismissed the noneconomic claims for money damages but held that the

Counties could proceed on those claims insofar as they seek injunctive or declaratory relief. See

id. The Court deferred decision on the Counties’ other claims and granted them the opportunity to

amend their complaint “setting forth in more detail how the losses caused by [Wells Fargo’s]

purported violations may be ascertainable through a regression analysis or other specific method.”

Order at 1–2, ECF No. 54. With the filing of an amended complaint, the viability of the remaining




                                                 2
          Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 3 of 17



claims is again at issue: (1) economic injury to the Counties’ tax base, (2) increased municipal

expenditure, and (3) lost municipal income.

        In their amended complaint, the Counties describe a “downward spiral in home prices, in

assessed home values, and in property tax collections” caused by “concentrations of foreclosures

and increasing rates of foreclosures,” including lower sales prices on pre-foreclosure homes. Am.

Compl. ¶¶ 389–90. The fair market value of residential real estate in certain communities, they

submit, was “adversely impacted” by Wells Fargo’s discriminatory foreclosures. Id. ¶ 392.

        To prove proximate causation of their monetary damages, the Counties state that they will

“us[e] foreclosure property addresses, borrower names, and foreclosure event date information,”

derived from Wells Fargo’s “loan origination, loan servicing, and loan default and foreclosure

data,” to isolate and establish damages caused by “foreclosures on properties secured by mortgage

loans originated, acquired, serviced, or foreclosed on” by Wells Fargo by reason of the alleged

discriminatory practices. Id. ¶ 393. The Counties maintain that the “critical aspect” of proving

damages will be identifying individual properties where damages occurred as result of Wells

Fargo’s discriminatory practices, and that Wells Fargo’s loan data are the only source of

information “that links affected borrowers and their property locations to [the] discriminatory

practices.” Id. ¶ 394.

        The Counties suggest that their experts’ analysis2 of the loan data will “us[e] standard

statistical and regression techniques” to isolate the “discriminatory loans/foreclosures from non-

discriminatory loans/foreclosures,” and the Counties can then “identify the specific foreclosures

and vacancies” that resulted from Wells Fargo’s alleged discriminatory practices. Id. ¶¶ 396–97.


    2
      Although a single expert declaration was filed in support of the Counties’ claims, the Counties’
amended complaint consistently refers to “experts.” The Court understands that the Counties may rely on
more than one expert to complete the necessary analyses but clarifies that at this time only one such expert
has been identified.


                                                     3
          Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 4 of 17



Only then can experts “calculate the[] tax base-related damages using regression analysis.”3 Id.

¶ 397. The Counties will then “search their own regularly maintained databases to find their out-

of-pocket damages information specific to those foreclosures within the appropriate time frame

for which” Wells Fargo is allegedly responsible. Id.

                                           A. Tax-Base Claim

        As to the tax-base injury, the Counties explain in their amended complaint that “[p]roperty

taxes are the primary way” that they pay for municipal services, and the amount of property taxes

collected “depends on the value of the property being taxed and the tax rate that is applied (the

millage rate).” Id. ¶ 401. A decline in the value of the Counties’ tax base therefore purportedly

injures the Counties directly by reducing the amount of property taxes they can collect at a given

millage rate. Id. ¶ 402. Foreclosures, it is argued, particularly when concentrated, reduce the value

of the foreclosed property, reduce the value of surrounding properties, and consequently shrink the

property tax base going forward. Id. ¶ 403.

        The Counties note that, in assessing the values of residential properties, the state of

Maryland considers myriad factors, including the sales prices of surrounding and comparable

properties. Id. ¶ 404. They assert that regression analysis will allow them to “accurately and

confidently isolate the amount of their tax base related damages” that were a direct result of Wells

Fargo’s discriminatory practices, as opposed to other factors. Id. ¶ 406.

        The Counties have attached to the amended complaint a declaration by Dr. Charles Cowan,

a data analytics expert, who states that regression models are used in a variety of applications and



    3
      “Multiple regression analysis is a statistical tool used to understand the relationship between or among
two or more variables.” Daniel L. Rubinfeld, Reference Guide on Multiple Regression, in Fed. Jud. Ctr.,
Reference Manual on Scientific Evidence 303, 305 (3d ed. 2011). This tool can be “well suited to the
analysis of data about competing theories for which there are several possible explanations for the
relationships among a number of explanatory variables.” Id.


                                                      4
         Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 5 of 17



contexts, including “to measure the reduction in value of properties due to specific events such as

an environmental disaster or,” as here, “as a result of foreclosures.” Cowan Decl. ¶¶ 7–10, ECF

No. 62-2. Dr. Cowan explains how, having been engaged to calculate the Counties’ tax base–

related damages, he will use Wells Fargo’s loan data, including property addresses and sales

amounts, to conduct three standardized regression analyses: one to compute tax appraisal values

based on sales price estimates, allowing for the calculation of total property taxes; a second

examining the impact of foreclosure sales prices on tax appraisal values and, subsequently, total

property taxes; and a third determining both “the extent to which foreclosures cause nearby

properties to lose value” and the comparative “rate at which properties in higher minority areas

with higher concentrations of foreclosures lose value” and the attendant amount of lost property

taxes. Id. ¶¶ 13–16. These analyses “will enable [him] to calculate the impact of [Wells Fargo’s]

foreclosures at issue” on the Counties’ property tax collections, thereby allowing the Counties to

“isolate the actual amount of their tax-base-related damages” resulting from Wells Fargo’s

discriminatory practices. Id. ¶ 21.

                                B. Municipal Expenditure Claim

       As to the increased municipal services claim, the Counties allege that Wells Fargo’s failure

to secure and care for abandoned and vacant properties has occasioned their building code

enforcement, police departments, and fire departments personnel time and out-of-pocket costs by

requiring that those components address events on those properties that threaten public health and

safety. Am. Compl. ¶¶ 421–22. The Counties again state that they can demonstrate proximate

cause by correlating Wells Fargo’s loan data (specifically, the relevant property addresses and

timeframes) with their own regularly maintained event and cost data (i.e., the cost of government

resources expended at those vacant or foreclosed properties during the relevant timeframes). Id.




                                                5
          Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 6 of 17



¶¶ 423–24. After completing that cross-check, the Counties “can then produce documentary

support to prove the amount of their damages from their records, including their budgets and

appropriations, various contracts, and task performance information.” Id. ¶ 425. They indicate that

they will be able to complete a similar process with the data from their social service organizations,

budgets and appropriations, various contracts, and task performance information to determine the

costs of helping displaced families who faced foreclosure and eviction as a result of Wells Fargo’s

discriminatory practices. Id. ¶ 426.

                                 C. Lost Municipal Income Claim

         Finally, as to the lost franchise tax and utility-related damages claim, Counties allege that,

because many of Wells Fargo’s foreclosures resulting from discriminatory practices were delayed

(the so-called “zombie foreclosures”), the Counties lost revenue due to unpaid franchise taxes and

utility service costs from the homes that sat vacant over significant periods of time. Id. ¶¶ 410–11.

The Counties claim that, once they have Wells Fargo’s loan data in hand, they can search their

databases and records for each relevant property address and timeframe to establish the damages

resulting from lost utility and franchise-tax revenue on that property. Id. ¶¶ 412–13. They contend

that determining their damages on a property-to-property basis using Wells Fargo’s loan data “will

ensure that [the] damages are a direct result” of Wells Fargo’s alleged discriminatory conduct. Id.

¶ 414.

                                          II. Legal Standard

                                           A. Rule 12(b)(6)

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a plaintiff

must plead facts sufficient to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). This standard requires “more than a sheer possibility that a




                                                    6
         Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 7 of 17



defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a court

will accept factual allegations as true, “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. Legal conclusions couched as factual

allegations and “unwarranted inferences, unreasonable conclusions, or arguments” do not satisfy

the plausibility pleading standard. E. Shore Markets, Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175,

180 (4th Cir. 2000). The complaint’s factual allegations must fairly apprise the defendant of “what

the . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957)).

                                        B. Fair Housing Act

       As explained in the Court’s opinion on the first motion to dismiss, the Fair Housing Act is

a “far-reaching” statute that “takes aim at discrimination that might be found throughout the real

estate market and throughout the process of buying, maintaining, or selling a home.” City of Miami

v. Wells Fargo & Co. (Miami II), 923 F.3d 1260, 1279 (11th Cir. 2019), vacated as moot sub nom.

Bank of Am. Corp. v. City of Miami, 140 S. Ct. 1259 (2020) (mem.). Here, as in parallel litigation

in other federal courts, the defendant bank argues that the plaintiff municipalities have not set forth

causes of action because “the complaint fails to draw a ‘proximate-cause’ connection between the

violation claimed and the harm allegedly suffered.” Bank of Am. Corp. v. City of Miami (Miami I),

137 S. Ct. 1296, 1301 (2017).

       In Miami I, the Supreme Court held that “foreseeability alone is not sufficient to establish

proximate cause under the FHA,” which “requires ‘some direct relation between the injury asserted

and the injurious conduct alleged.’” Id. at 1305–06 (quoting Holmes v. Sec. Inv. Prot. Corp., 503

U.S. 258, 268 (1992)). However, the Court left it to the lower courts to “define, in the first instance,




                                                   7
          Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 8 of 17



the contours of proximate cause under the FHA and decide how that standard applies to [a

municipality’s] claims for lost property-tax revenue and increased municipal expenses.” Id.

        This Court explained in its previous opinion that it “agree[d] with the Eleventh Circuit [in

Miami II] that proximate cause in the context of FHA suits, such as the present one, is fairly pled

where the injury is directly traceable to the purported violation, without a discontinuity that breaks

the connection.” Mem. Op. at 8;4 see also City of Oakland v. Wells Fargo & Co., 972 F.3d 1112

(9th Cir. 2020) (adopting similar standard in another parallel FHA case, finding the statute “to be

broad and inclusive enough to encompass less direct, aggregate, and city-wide injuries”). Thus,

that is the proximate-cause standard that guides the ensuing analysis of the Counties’ amended

allegations.

                                               III. Analysis

        Wells Fargo has moved to dismiss the three claims as to which the Court earlier deferred

decision. “The question for now is whether, accepting the allegations as true, as we must, the

[Counties] ha[ve] said enough to make out a plausible case—not whether [they] will probably

prevail.” Miami II, 923 F.3d at 1264. The Court now concludes that the Counties have plausibly

alleged injurious violations of the FHA as to their tax-base and municipal services expenditure

claims but that their allegations continue to fall short as to the lost municipal income claim.




    4
      Wells Fargo argues that the Court should no longer consider the Eleventh Circuit’s reasoning in Miami
II persuasive or even relevant following the Supreme Court’s vacatur of that opinion. This Court disagrees.
The Supreme Court’s vacatur—which was done as a procedural matter pursuant to the Munsingwear
doctrine and did not touch on the merits—has no substantive effect on this case. See generally United States
v. Munsingwear, Inc., 340 U.S. 36 (1950). Although the Eleventh Circuit’s opinion is not and has never
been controlling here, the Court has already stated that it finds the Eleventh Circuit’s analysis persuasive.
The vacatur does not alter that conclusion.


                                                     8
         Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 9 of 17



                                        A. Tax-Base Claim

       The Counties have sufficiently alleged injury to their property tax base that is “directly

traceable” to Wells Fargo’s discriminatory lending practices.

                                                  1.

       Wells Fargo first argues that the Counties failed to plead an injury in fact sufficient to

establish Article III standing. Specifically, Wells Fargo contends that the Counties have not alleged

injury to their overall property tax revenue because the Counties’ ability to determine the applied

tax rate (i.e., the millage rate) generally allows them to stabilize the amount of property tax revenue

even when the overall tax base declines. The Counties argue that the collateral-source rule

precludes any consideration of their overall tax revenue in consideration of the tax-base injury.

“The common law collateral source rule provides that a tort award should not be offset by

compensation that a plaintiff receives from another source.” Balt. Neighborhoods, Inc. v. LOB,

Inc., 92 F. Supp. 2d 456, 465 n.9 (D. Md. 2000) (citing United States v. Price, 288 F.2d 448, 449–

50 (4th Cir. 1961)). Because “[a] damages action under the [FHA] sounds basically in tort,” Curtis

v. Loether, 415 U.S. 189, 195 (1974), the Court finds the theory relevant here.

       Wells Fargo argues that the collateral-source rule should not apply here, relying on two

related cases from another district court that declined to apply the rule to claims of decreased tax

revenue as a result of discriminatory lending practices. See L.A. Unified Sch. Dist. (LAUSD) v.

Bank of Am. Corp., No. 14-cv-7364, 2015 WL 13653868 (C.D. Cal. Jan. 7, 2015); LAUSD v.

Citigroup Inc., No. 14-cv-7368, 2015 WL 476303 (C.D. Cal. Feb. 3, 2015). The Court finds those

cases inapposite. The plaintiffs there were not municipalities alleging direct injury to their tax

bases as are the Counties here; rather, they were school districts alleging injury to their funding,

which was not directly derived from property taxes but was determined by the state legislature.




                                                  9
         Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 10 of 17



See LAUSD, 2015 WL 13653868, at *4 (“LAUSD suffered no injury because its funding level is

not dependent on the amount of property taxes collected within its boundaries. Instead, the amount

of funding LAUSD receives is based on policy decisions made by the California Legislature.”). In

contrast, the Counties’ tax-base injury in the case at bar is concrete and bears “some direct relation”

to the alleged predatory lending; it is not undermined by the Counties’ limited ability to offset the

injury to their overall tax revenue caused by Wells Fargo’s alleged conduct. The Court thus

concludes that the collateral-source rule applies, with the result that the Counties’ overall property

tax revenue from one year to the next is not, strictly speaking, relevant to the question of whether

they suffered an injury to their tax base. The Court finds that the collateral-source rule is

independently dispositive of Wells Fargo’s motion to dismiss the tax-base claim for failure to plead

injury in fact.

        But even if the collateral-source rule were not applicable here, the Court would find that

the Counties have nevertheless established appropriate injury in fact. As an initial matter, the

Supreme Court has expressly held that “[a] significant reduction in property values directly injures

a municipality by diminishing its tax base.” Gladstone Realtors v. Village of Bellwood, 441 U.S.

91, 110–11 (1979). That is precisely the injury alleged here.

        Wells Fargo views the Counties’ power to determine the millage rate as fatal to their claim

of injury here, apart from the collateral-source rule. The Court disagrees. Setting the millage rate

is not the equivalent of waving a magic wand to grow the county treasury. The Counties’ ability

to adjust millage rates in response to declines in the overall value of their tax bases due to

foreclosures is subject to practical limits, given that a higher millage rate affects properties

countywide. The Counties therefore arguably suffer an injury to their tax base whether or not their

overall property tax revenue remains stable over time. Regardless of the total property tax revenue




                                                  10
         Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 11 of 17



collected during the relevant period, the Counties may suffer an injury in fact if their “property-

tax revenue could have been higher absent the discriminatory lending.” City of L.A. v. Citigroup

Inc., 24 F. Supp. 3d 940, 948 (C.D. Cal. 2014).

                                                     2.

        Wells Fargo next argues that the Counties fail to show how they can isolate and plausibly

calculate the amount of tax revenue loss attributable to Wells Fargo’s alleged discriminatory

conduct. In its earlier opinion, the Court directed the Counties to plead their tax-base injury with

more specificity by showing how they propose to “isolate and ultimately prove damages to the

Counties’ tax bases,” such that the “‘direct relation’ between the two is clear.” Mem. Op. at 14;

see also Miami II, 923 F.3d at 1281 (“Perhaps the most important step in the proximate cause

analysis in this case is consideration of ‘what is administratively possible and convenient.’”

(quoting Miami I, 137 S. Ct. at 1306)). This is where the matter of regression analysis comes in:

Have the Counties sufficiently explained how they, with the aid of experts, can use regression

analyses to isolate the tax-base injuries they suffered as a direct result of Wells Fargo’s alleged

equity-stripping scheme?

        The Court is persuaded that they have. In addition to Dr. Cowan’s declaration5 and

supplemental materials explaining this methodology,6 the Court looks to the Oakland case for

guidance. In that case, the city of Oakland conducted certain initial regression analyses at the

pleading stage, since the city already had relevant data, which “Wells Fargo reports to local and

federal authorities.” Oakland, 972 F.3d at 1118–19 & n.6. Oakland explained in its complaint how

those regression analyses were controlled for credit history and other factors, then revealed, for


    5
      The Court expressly incorporates by reference, for pleading purposes only at this stage, the declaration
of Dr. Cowan, ECF No. 62-2.
    6
      E.g., Daniel L. Rubinfeld, Reference Guide on Multiple Regression, in Fed. Jud. Ctr., Reference
Manual on Scientific Evidence 303 (3d ed. 2011).


                                                     11
         Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 12 of 17



example, exactly how much more likely discriminatory loans were for an African American

borrower in Oakland, as opposed a similar white borrower (2.583 times), and for a borrower in a

majority-minority neighborhood, as opposed to a nonminority neighborhood (3.207 times). Am.

Compl. ¶¶ 68, 70, Oakland, No. 15-cv-4321 (N.D. Cal. Aug. 15, 2017). Regression analyses

further revealed, among other things, the exact greater likelihood that the borrowers of those

discriminatory, high-risk loans would suffer foreclosure (2.573 times for African American

borrowers, 3.312 for Latino borrowers). Id. ¶ 91.

        Crucially, using Hedonic regression,7 Oakland was able to quantify its property tax losses

attributable to Wells Fargo’s practices by correlating the reduction in property values with

addresses in Oakland where discriminatory loans issued by Wells Fargo entered the foreclosure

process. Id. ¶ 114; id. Ex. A (sample chart demonstrating that correlation). Oakland then explained

how Hedonic regression techniques would allow them to “isolate the lost property value

attributable to Wells Fargo foreclosures and vacancies caused by discriminatory lending from

losses attributable to other causes, such as neighborhood conditions.” Id. ¶ 120 (emphases added).

The Ninth Circuit thus found that Oakland had plausibly alleged proximate cause “through

sophisticated and well-explained statistical regression analyses.” Oakland, 972 F.3d at 1132.

        This Court is persuaded that, as alleged in the Counties’ amended complaint, similar

regression analysis techniques would be meaningful here in demonstrating “some direct relation”

between Wells Fargo’s alleged discriminatory loans and the Counties’ reduced tax revenue from

affected properties. See also Miami II, 923 F.3d at 1283 (finding that the complaints “suffice to

describe the analysis in far more than speculative or conclusory fashion,” even though the city did



    7
      Hedonic regression is a method of analysis that “isolates the factors that contribute to the value of a
property by studying thousands of transactions” and “determines the contribution of each of these factors
to the value of a home.” Oakland, 972 F.3d at 1120 n.11.


                                                     12
         Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 13 of 17



“not go so far as to conduct this analysis and attach the results to its pleadings”). “In other words,

if [the Counties’] Hedonic regression analysis operates as it is explained in the [amended]

complaint,” there is no discontinuity that breaks the connection. Oakland, 972 F.3d at 1133.

        Wells Fargo advances various arguments challenging the use of regression analyses in

general, while sidestepping the reasoning in Miami II and Oakland.8 Rather than contending that

the Counties’ assertions regarding the efficacy of regression analysis in this context fall short of

the required level of specificity, Wells Fargo urges the Court to apply a different standard. It first

argues that the Counties have failed to account for “multiple independent and intervening factors”

affecting the calculation of property values and taxes. The Court finds this argument unavailing

because most of the “independent variables posited by [Wells Fargo] occur before foreclosure.”

Miami II, 923 F.3d at 1277. Once increased foreclosures occur on a countywide basis, the

Counties’ “substantially decreased tax base is clear, direct and immediate,” without “intervening

roadblocks.” Id.; see also Oakland, 972 F.3d at 1133 (“Oakland’s regression analyses plausibly

and thoroughly account for other variables that might explain Oakland’s reduced tax base, such

that Oakland’s injury can be surely attributed to Wells Fargo,” especially “because Oakland’s

claims are aggregate, city-wide claims that are well-suited for data-driven statistical regression

analyses.”).

        Wells Fargo also suggests that it will be impossible for the Counties to calculate what the

assessed value of a property would have been if no foreclosure had occurred, because the existing

assessments were conducted only every three years and by the state of Maryland, an independent

party. But the Court’s understanding is that the regression analyses the Counties describe are able


    8
      Wells Fargo attempts to distinguish Miami and Oakland from the present case on the basis that the
Counties here have failed to allege diminution of their overall property tax revenue. But that argument goes
to whether there exists a cognizable injury, as discussed above, not whether that injury can be sufficiently
isolated and traced such that proximate cause has been adequately alleged.


                                                    13
        Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 14 of 17



to take into account how and when the property tax values were assessed, as it appears that the

relevant information for this aspect of the analysis would not be who completed the property

assessment but how they did so—specifically, what factors were considered in making the

assessments. Those factors are identifiable, and, indeed, the Counties identify them. They explain

in their amended complaint precisely which factors Maryland considers in valuing residential

property, including the nature and effect of its “neighborhood adjustment.” Am. Compl. ¶¶ 404–

05.

       Wells Fargo further argues that Dr. Cowan’s expert declaration cannot not otherwise

“salvage” the tax-base claim. But, for the reasons explained above, the Court is satisfied that the

Counties—with the aid of, but by no means exclusively through, Dr. Cowan’s declaration—have

plausibly alleged that the use of regression analysis will allow them to sufficiently demonstrate

proximate cause.

       Finally, Wells Fargo suggests that the proposed analyses would only address foreclosures

as a proximate cause of tax-base injury, not the challenged lending. The Court disagrees with this

suggestion. The amended complaint explains that the regression analysis would require use of

Wells Fargo’s “mortgage loan origination and servicing data,” which go far beyond foreclosures

to include “every useful data point over the life of a mortgage loan.” Am. Compl. ¶¶ 394–95. The

Court understands that this data will allow the Counties to identify those borrowers affected by the

alleged discriminatory practices—and the Counties’ experts will then be able to correlate the

property data for those borrowers with the Counties’ property assessment and tax data.

       It is by no means certain that the Counties will ultimately prevail on their tax-base claim,

but for now the allegations suffice to survive a motion to dismiss, and they “must be afforded an




                                                14
         Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 15 of 17



opportunity to conduct discovery and obtain more property-specific information.” City of L.A., 24

F. Supp. 3d at 950. The Court DENIES the motion to dismiss as to the tax-base claim.

                                  B. Municipal Expenditure Claim

        For similar reasons, the Court is satisfied that the Counties have now met their burden as

to their municipal expenditure claim. Specifically, the amended complaint sufficiently alleges that

the additional municipal expenditures necessitated by the abandoned and foreclosed properties

were a direct result of Wells Fargo’s alleged discriminatory lending practices and, further, that Dr.

Cowan’s proposed regression analyses will allow the Counties to isolate the damages attributable

to Wells Fargo by matching the property addresses at issue and the relevant time period to the

Counties’ own event and cost data for additional services to those properties.9 For the present, at

least, the claim passes muster. Thus, the Court DENIES the motion to dismiss as to the municipal

expenditure claim.

                                  C. Lost Municipal Income Claim

        Here the Court draws the line. It views the lost municipal income claim as a bridge too far.

The central question as to this claim is whether the Counties’ claimed loss of franchise-tax and

utility revenue is too removed from the alleged discriminatory lending in the chain of causation.

In the amended complaint, the Counties certainly attempt to “flesh out the connection” between

the alleged equity-stripping and the loss of franchise-tax and utility revenue, but the Court

concludes that, beyond mere foreseeability, this connection is not sufficiently direct to constitute



    9
      Both the Eleventh and Ninth Circuits rejected the increased municipal expenditure claims of the
plaintiffs in Miami and Oakland, respectively. However, the Counties here plead this claim with more
specificity than the plaintiffs in those cases. Unlike Miami and Oakland, the Counties describe how—just
as with their tax-base claim—they will use regression analysis to trace specific municipal expenditures
during the relevant period to specific properties vacated or foreclosed after discriminatory lending by Wells
Fargo. Compare Am. Compl. ¶¶ 421–26, with Am. Compl. ¶¶ 129–39, Oakland, No. 15-cv-4321 (N.D.
Cal. Aug. 15, 2017), and Am. Compl. ¶¶ 110–21, Miami, No. 13-cv-24508 (S.D. Fla. Nov. 15, 2015).


                                                     15
         Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 16 of 17



the requisite proximate cause. The alleged damages on this claim do not pass directly to the

Counties in the same way property tax revenue does. The Counties’ franchise taxes or fees are

derived not from the property owners but from third-party cable companies. Similarly, the

Counties’ utility revenue is derived from the relevant “government-affiliated utility.” Diminished

revenue from reduced cable or utility use may come about for reasons wholly independent of

predatory lending. In the Court’s view, these extra links in the causal chain create “a discontinuity

to call into question whether the alleged misconduct led to the injury.” Mem. Op. at 7. Accordingly,

the Court GRANTS the motion to dismiss as to the lost municipal income claim.

                                        D. Noneconomic Injuries

         The Court has already held that this case may go forward on the noneconomic claims for

injunctive relief but has dismissed the noneconomic claims for money damages. See Mem. Op. at

17 (“[T]o the extent that the Counties are seeking injunctive or declaratory relief against [Wells

Fargo’s] alleged equity-stripping practices, the proximate cause requirement being less strict, the

Counties may proceed.” (citing Miami I, 137 S. Ct. at 1305–06)); Order at 2, ECF No. 54. The

Court will not entertain Wells Fargo’s attempts to argue otherwise. Its earlier ruling stands.

                                            IV. Conclusion

         In sum, while the Counties’ pleadings fall short as to their lost municipal income claim and

noneconomic claims for damages, they may proceed on the foreclosure processing, tax-base, and

municipal expenditure claims and on the noneconomic claims for injunctive relief.10

         A separate order will issue.




    10
       Prior to filing the amended complaint, the Counties moved for limited discovery, which the Court
concluded was “not necessary (if not improper)” at that early stage. Mem. Op. at 4, ECF No. 60. Following
the Court’s ruling on the motion to dismiss the amended complaint finding three of the Counties’ claims
viable, discovery is in order.


                                                   16
Case 8:18-cv-03576-PJM Document 91 Filed 02/17/21 Page 17 of 17
